Citation Nr: 1143956	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  04-21 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than May 7, 1997, for the grant of service connection for carpal tunnel syndrome (CTS) in the Veteran's right arm.  

2.  Entitlement to an effective date earlier than January 30, 2002, for the grant of service connection for a scar associated with surgery for the Veteran's service-connected right wrist disorder.    

3.  Entitlement to an effective date earlier than October 19, 2000, for the grant of service connection for a left hip strain, and the assignment effective that date of a 10 percent disability evaluation.  

4.  Entitlement to an effective date earlier than August 21, 2009, for the grant of service connection for right supraspinatus tendonitis with chronic right latissimus dorsi muscle strain.    

5.  Entitlement to a disability rating in excess of 30 percent, from May 7, 1997 to October 19, 2000, for the Veteran's service-connected right arm CTS.  

6.  Entitlement to service connection for a right thumb disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1985 to May 1997.         

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2003, January 2006, and October 2009 rating decisions from the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).

The claims file contains three substantive appeals.  One, dated in April 2004, pertains to the appealed claims for earlier effective dates for the grants of service connection for CTS and a scar disorder.  Another, dated in April 2007, pertains to the appealed issues of earlier effective date for service connection for a left hip disorder, and increased rating for CTS from May 1997 to October 2000.  The third substantive appeal, dated in July 2010, pertains to the claim for an earlier effective date for the grant of service connection for the right shoulder/back disorder.  The Board will address these issues in the decision below. 

The Board notes that, in his April 2007 substantive appeal, the Veteran also appealed an increased rating claim for a left knee disorder.  In a January 2008 statement of record, however, the Veteran withdrew that claim.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

Service connection for a right thumb disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  This issue has been adjudicated by the Agency of Original Jurisdiction by a rating decision of record.  The Veteran has filed a notice of disagreement (NOD) as to that decision.  But the record does not contain a Statement of the Case (SOC) for the issue.  38 C.F.R. § 19.29.  See also Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a notice of disagreement is filed, but a SOC has not been issued, the Board must remand the claim so that a SOC may be issued).  

The Board notes that it appears that the Veteran has raised other claims that have not been adjudicated by the RO.  An October 2010 Report of General Information (VA Form 21-0820) shows that the Veteran contacted the RO and inquired about additional claims.  The RO indicated that following return of the claims file after the adjudication of the claims before the Board, the additional claims would be addressed.  It is noted that the unadjudicated issues are not on appeal.  As the Board does not have jurisdiction over them, this matter is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Effective the day following his discharge from active service on May 6, 1997, the Veteran has been service connected for CTS.  

2.  In an unappealed July 1998 decision, the Board denied the Veteran's increased rating claim for a right wrist disorder.  

3.  On December 22, 2000, the Veteran filed a claim for increased rating for his right wrist disorder, which the RO adjudicated in February 2001.

4.  In June 2001, the Veteran filed an NOD as to the February 2001 rating decision that decided his December 2000 claim for increased rating for a right wrist disorder.  

5.  In a February 2003 rating decision, the RO granted an increased rating for the right wrist disorder, to include a separate disability rating for a scar associated with the right wrist disorder (effective January 30, 2002).  

6.  In a September 2003 statement, the Veteran contested the assigned effective date for the rating assigned for his service-connected right wrist scar.  

7.  In a February 2004 SOC, the RO continued the assigned effective date for service connection for the scar on the Veteran's right wrist.  In response, the Veteran filed a timely appeal in April 2004, arguing that an effective date earlier than January 30, 2002 was warranted for the service connection finding for a right wrist scar.  

8.  The record indicates that the Veteran filed a claim for service connection for a left hip disorder in December 2000.  The Veteran has been service connected for a left hip strain, effective October 19, 2000.  

9.  On August 21, 2009, the Veteran filed a claim for service connection for a right shoulder/back disorder.  

10.  The evidence of record indicates that, from May 7, 1997 to October 19, 2000, the Veteran's service-connected CTS did not cause severe incomplete paralysis in the Veteran's right arm.  



	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 7, 1997, for the grant of service connection for CTS, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  

2.  The criteria for an effective date of December 22, 1999, for the grant of service connection for a right wrist scar, have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  

3.  The criteria for an effective date earlier than October 19, 2000, for the grant of service connection for a left hip disorder, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  

4.  The criteria for an effective date earlier than August 21, 2009, for the grant of service connection for a right shoulder/back disorder, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  

5.  The criteria for a disability rating in excess of 30 percent between May 7, 1997 and October 19, 2000, for the Veteran's service-connected CTS, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.124a (1997), (2000), (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of several letters sent to the Veteran between June 2004 and July 2010.  These letters fully addressed all three notice elements.  The letters informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice consistent with the Court's holding in Dingess was provided in several letters dated between March 2006 and July 2010.  

Moreover, a letter was provided to the Veteran prior to the initial October 2009 AOJ decision awarding the effective date for the grant of service connection for a right shoulder/back disorder.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).

The Board notes that the Veteran was not fully notified prior to the initial AOJ decisions that addressed the Veteran's other claims on appeal.  Nevertheless, following full notice, each of these issues has been readjudicated in supplemental SOCs of record.   See Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the record indicates that the RO obtained all information relevant to the Veteran's claims.  Moreover, regarding the claims for earlier effective dates, the Board finds that VA medical examination was unwarranted here.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Nevertheless, throughout the period of the appeals in this matter, the Veteran has undergone several adequate VA compensation medical examinations that have inquired into the disabilities underlying the claims on appeal - right upper extremity and left lower extremity disorders.      

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Claims to Earlier Effective Dates

The Veteran claims entitlement to earlier effective dates for grants of service connection for disorders involving his CTS , his scar, his left hip, and his right shoulder/back.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Service treatment records indicate that the Veteran underwent surgery on his right lower arm during service.  The records indicate post-surgical orthopedic, neurological, and skin residuals.  

In the month of his discharge from service in May 1997, the Veteran claimed service connection for residuals of his right wrist disorder.  See Clemons v. Shinseki, 23 Vet. App. 122 (2009) ("multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims.")  In September 1997, the RO granted service connection for residuals of right wrist injury, and awarded a 10 percent disability rating effective the day following the Veteran's discharge from service on May 6, 1997.  See 38 U.S.C.A. § 5110(b)(1).

The Veteran appealed the September 1997 rating decision to the Board, contending that a higher disability rating was warranted for his residuals.  In an unappealed July 1998 decision, the Board denied the Veteran's claim.  That decision then became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Beginning in December 2000, the Veteran filed additional service connection claims related to residuals of his right wrist disorder.  Those claims, and the subsequent rating decisions, gave rise to the issues currently addressed on appeal.  The Board will address the Veteran's claims separately below.  

	Right Wrist CTS

In April 2004, the Veteran appealed a rating decision which held that the correct effective date for his award of service connection for CTS was January 30, 2002.  During the pendency of the appeal, the RO twice agreed with the Veteran by assigning earlier effective dates for this disorder.  In a June 2004 rating decision, the RO assigned October 19, 2000 as the appropriate effective date.  Then, in a March 2007 SOC, the RO assigned a May 7, 1997 effective date for that award.  As that is the day following the date of discharge from active service, it is the earliest possible date for an assigned effective date.  See 38 U.S.C.A. § 5110(b)(1).  Therefore, the appealed claim for an earlier effective date for service connection for right wrist CTS must be denied.  

	Right Wrist Scar

On December 22, 2000, the Veteran filed a claim for increased rating for his right wrist disorder.  In a February 2001 rating decision, the RO adjudicated the Veteran's claim.  In June 2001, the Veteran filed an NOD against that decision.  The Veteran did not receive a SOC in response.  38 C.F.R. § 19.29.  

In a February 2003 rating decision, issued in response to a statement from the Veteran received in January 2002, the RO granted an increased rating for the right wrist disorder, to include a separate disability rating for a scar associated with the right wrist surgery.  The RO assigned an effective date of January 30, 2002 for the service connection finding regarding the scar disorder.  In a September 2003 statement, the Veteran contested this assigned effective date.  In a February 2004 SOC, the RO continued the assigned effective date for service connection for the scar on the Veteran's right wrist.  The Veteran then submitted his April 2004 substantive appeal.  

As indicated earlier, the Board's July 1998 decision to deny the Veteran an increased rating for residuals of his service-connected right wrist disorder is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  So an effective date earlier than that date would be unwarranted here.  

However, an effective date earlier than the assigned January 30, 2002 effective date is warranted.  The record indicates that the claim for increased rating for residuals associated with the right wrist disorder, filed on December 22, 2000, was the claim ultimately appealed to the Board in April 2004.  See Clemons, supra.  The Veteran filed an NOD as to the February 2001 rating decision.  As such, the December 22, 2000 claim for increase, and the February 2001 rating decision that denied the Veteran's claim for an increased rating, remained in appellate status in April 2004 at the time VA received his substantive appeal of this issue.  The RO construed a statement received in January 2002 as a claim for increased rating for the right wrist disorder.  But given the procedural background here, that statement, and others submitted by the Veteran subsequently, will be construed as statements in support of the December 22, 2000 claim for increased rating.  

As indicated, the effective date of an evaluation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  But, for claims for increased disability ratings for service-connected disorders, an exception to this general rule is noted under 38 C.F.R. § 3.400(o)(2).  Thereunder, the appropriate effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date[.]"  Id.     

As indicated earlier, the evidence demonstrates in this matter that the Veteran incurred his surgical scars on his right wrist during service.  He clearly had these scars at the time of his December 22, 2000 claim for increase, and had them one year prior to his claim for increase (i.e., December 22, 1999).  As such, December 22, 1999 is the appropriate effective date in this matter for the service connection finding for scar tissue on the right wrist.  38 C.F.R. § 3.400(o)(2).  

	Left Hip

In the Veteran's December 22, 2000 claim for increased rating for the right wrist disorder, the Veteran attached VA treatment records indicating that he underwent surgery on his right wrist in October 2000.  These records show that the Veteran's left hip region was used as a donor site for orthopedic needs in the right wrist.  In the February 2001 rating decision, the RO granted secondary service connection for the donor site, the left iliac crest.  A rating of 0 percent was assigned effective the date of surgery on October 19, 2000.  See 38 C.F.R. § 3.310.

In June 2004, the Veteran filed a claim for increased rating for disability associated with his left hip region.  See Clemons, supra.  In response, the RO continued the 0 percent rating in a September 2004 rating decision, which the Veteran contested in an April 2005 statement.  

In a January 2006 rating decision, the RO assigned the Veteran a 10 percent disability evaluation for left hip strain (separate from the noncompensable rating received for residuals related to donor surgery in the left iliac crest) effective April 24, 2005.  In a January 2006 NOD, the Veteran contested the assigned effective date, arguing instead that a November 2000 effective date should have been assigned.  In the subsequent March 2007 SOC, the RO denied the request for an earlier effective date.  The Veteran then appealed this issue in April 2007.  

During the pendency of the appeal, the RO granted an earlier effective date for the left hip strain.  In a May 2008 rating decision, the RO assigned the date of the Veteran's donor surgery - October 19, 2000 - as the effective date for the service connection finding for a left hip strain.  The 10 percent rating was effective that date as well.  

The effective date of an original claim for compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The evidence in this matter indicates that October 19, 2000 was the date that entitlement arose for secondary service connection for a disorder in the left hip region.  That was the date that the Veteran underwent surgery on his left hip due to a service-connected right wrist disorder.  But the original claim was filed on December 22, 2000.  That is the "later" of the "date of receipt of the claim" and the "date entitlement arose[.]"  

Nevertheless, the RO granted service connection earlier than warranted here under the applicable laws and regulations.  The RO recognized the date of the Veteran's donor surgery - the day residuals arose in the Veteran's left hip region - as the effective date for the award of service connection and the rating of 10 percent.  The RO similarly assigned October 19, 2000 as the effective date for the separate service connection finding for the iliac disorder.  As such, the RO used the "date entitlement arose" as the assigned effective date here.       

Based on this background, the Veteran's claim for an effective date earlier than October 19, 2000 for a left hip disorder - or for the 10 percent rating assigned for the disorder - must be denied.  

	Right Shoulder/Back

On August 21, 2009, VA received from the Veteran a claim for service connection for a disorder involving his right shoulder.  In the October 2009 rating decision on appeal, the RO granted service connection for right supraspinatus tendonitis with chronic right latissimus dorsi muscle strain.  The RO assigned a 20 percent rating effective the date of the Veteran's claim on August 21, 2009.  

The Veteran maintains that his disorder manifested during service, and that the service connection finding should therefore be effective the day after his discharge from service.  38 C.F.R. § 3.400.  

However, the Board finds the currently assigned effective date to be the appropriate effective date here.  August 21, 2009 was the "date of receipt" of the Veteran's original service connection claim for this particular disorder.  The record contains no other claims for this type of upper arm/shoulder/upper back disorder prior to that date.  Though the "date entitlement arose" may have been earlier, it is the "later" date which should control here.  38 C.F.R. § 3.400.  

As such, the Veteran's claim for an earlier effective date for the service connection finding for right supraspinatus tendonitis with chronic right latissimus dorsi muscle strain must be denied.  

The Claim for an Increased Rating for Right Upper Extremity CTS 
Between May 7, 1997 to October 19, 2000 

The Board notes at the outset that, separate from the rating he receives for neurological impairment in his right wrist area, the Veteran has also been service connected for orthopedic disability in his right wrist area, under DCs 5003 and 5214 of 38 C.F.R. § 4.71a.  In this analysis, the Board will focus on the neurological disability that manifested between May 7, 1997 and October 19, 2000.  The Board will not consider evidence of orthopedic involvement as an issue regarding increased rating for the symptoms associated with that disability is not on appeal.   

As noted earlier, a March 2007 SOC found service connection for CTS warranted from May 7, 1997.  That decision found a 10 percent rating warranted between May 7, 1997 and October 19, 2000, and a 50 percent rating warranted since October 19, 2000.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time).  In April 2007, the Veteran appealed that decision to the Board.  In a May 2008 supplemental SOC, the RO increased the rating to 30 percent between May 7, 1997 and October 19, 2000.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (an appellant is presumed to be seeking the maximum available benefit even where an increase is granted during the appeal period).  In a June 2008 statement, the Veteran limited his appeal of this issue by indicating that a rating in excess of 30 percent was warranted between May 7, 1997 and October 19, 2000.   

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 , 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 . 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011). 

Neurological disorders originating in the upper extremities are rated under Diagnostic Code (DC) 8514 through DC 8518 of 38 C.F.R. § 4.124a.  The Veteran has been rated under DC 8515.  This code addresses paralysis of the median nerve.  The Board will assess the rating criteria that applied between 1997 and 2000.  

Under DC 8515, incomplete paralysis of the median nerve has been evaluated as 10 percent disabling for the major or minor limb if found to be mild, 30 percent for the major limb, and 20 percent for the minor limb, if found to be moderate, and 50 percent for the major limb, and 40 percent for the minor limb, if the condition is found to be severe.  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.  

Complete paralysis will be evaluated as 70 percent for the major limb, and 60 percent for the minor limb, for such symptoms as the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515 (1997) (2000).  

The record indicates that the Veteran's right arm is his major upper extremity.  As he has already been rated as 30 percent disabled during the applicable time period, the inquiry here is whether the evidence indicates that a 50 percent rating was warranted for severe incomplete paralysis, or a 70 percent rating for complete paralysis.  Id.  

In claims for disability compensation, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The relevant evidence of record consists of private occupational therapy treatment records dated in 1996, service treatment records, VA treatment records, a June 1997 VA report, a November 1997 VA compensation examination report, and the Veteran's statements.  The Board has also reviewed an August 2001 VA compensation examination report which detailed symptoms associated with the Veteran's right arm disorder.  As detailed below, none of this evidence indicates that the Veteran experienced severe incomplete paralysis between May 1997 and October 2000.  
 
The December 1996 private records indicate a "marked loss of movement" in the Veteran's right wrist compared to his left wrist.  The Veteran also reported pain on motion involving radial deviation and wrist extension.  The only statements regarding neurological involvement is found in records indicating that the Veteran reported coldness and numbness in the right hand.  This evidence does not indicate severe incomplete paralysis in the right hand, or complete paralysis.  See 38 C.F.R. § 4.124a, DC 8515 (1997).      

The Veteran's March 1997 discharge report of medical examination found the Veteran abnormal neurologically.  The report noted limited range of motion in the right wrist, and found "diminished sensation to light touch, pinprick, two point over dorsum of right hand[.]"  Though this is evidence of definite neurological impairment, it is not indicative of severe incomplete paralysis in the right hand, or complete paralysis.  See 38 C.F.R. § 4.124a, DC 8515 (1997).      

The June 1997 VA report stated that neurologic examination indicated the Veteran to be intact.  The November 1997 VA report detailed the nature of the Veteran's limitations in the right wrist.  The examiner addressed the Veteran's claim that he incurred a nerve injury to his wrist area.  The examiner indicated that the exam showed "some minor sensory loss at the base of his right thumb, however, there was no gross neurologic loss in the major nerves to the right hand."  This evidence does not indicate severe incomplete paralysis in the right hand, or complete paralysis.  See 38 C.F.R. § 4.124a, DC 8515 (1997).      

VA treatment records dated in May 1999 indicate that the Veteran reported "some sensory loss in the distribution of the radial sensory nerves of the right hand" early in 1997.  The record indicates that, in May 1999, the Veteran complained of pain and limited motion in his right wrist, and of "mild" sensory loss "along the radial sensory branch."  The Veteran demonstrated "normal 2-point finger sensation."  July treatment records indicated pain in the right wrist, and that the Veteran primarily used his left arm for "most of his work."  The Veteran indicated that the pain was "minimal" and that his activities of daily living were "slightly limited."  Another July 1999 treatment record that directly addressed the neurological aspect of the Veteran's right wrist disorder noted a negative Tinel's sign over the dorsal sensory branch of the radial nerve.  A record dated in October 2000 indicated "intermittent numbness in ring and small fingers."  But a post-surgery report dated on October 20, 2000 found the Veteran "neurovascularly intact."  This evidence does not indicate severe incomplete paralysis in the right hand, or complete paralysis.  See 38 C.F.R. § 4.124a, DC 8515 (1997).      

The August 2001 VA report noted the Veteran's pain and limitation of motion.  On neurological examination, the examiner noted full strength with the exception of grip and hand intrinsic strength, which was 5-.  The examiner noted intact distal sensation with deep tendon reflexes to be symmetric and 2+.  The examiner noted no other neurological symptoms in the right wrist area.  This evidence does not indicate severe incomplete paralysis in the right hand, or complete paralysis.  See 38 C.F.R. § 4.124a, DC 8515 (1997).      

Finally, in several statements of record dated between July 1997 and September 2000 the Veteran claimed neurological disability in his right arm.  The Veteran is competent to comment on symptoms he was experiencing with his service-connected right wrist disorders.  See Layno, supra.  His statements are therefore of probative value.  Indeed, his statements corroborated the medical evidence of record pertaining to the relevant time period.  In May 1997, the Veteran indicated that he experienced a nerve injury during the in-service surgery to his right wrist which resulted in a loss of feeling in part of his right hand.  He stated that that feeling had not returned.  And in December 1997, the Veteran claimed "a loss of feeling/sensation in hand."  Nevertheless, as with the medical evidence, these statements do not indicate severe symptomatology, and certainly do not indicate complete paralysis.  38 C.F.R. § 4.124a.  

In sum, the lay and medical evidence of record pertaining to the May 1997 to October 2000 time period indicate that the Veteran experienced mild symptoms associated with a neurological disorder in his right wrist.  But none of this evidence indicated severe symptoms, or indicated complete paralysis.  See 38 C.F.R. § 4.124a, DC 8515 (1997).  As such, an increased rating is unwarranted under DC 8515 for the Veteran's right wrist CTS from May 7, 1997 to October 19, 2000.      

The Board has looked at alternative DCs to determine whether an increased rating would be warranted here under another code.  In particular, the Board looked closely at DCs 8514, and 8516 through 8518, which address nerve disorders originating in the upper extremity area.  But under these codes as well evidence of severe symptomatology would be necessary to grant a rating in excess of 30 percent for impairment in the major extremity.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, an evaluation higher than 30 percent based on this authority is not warranted here.  The evidence does not indicate that - during the applicable time period - the Veteran's nerve disorder caused instability, incoordination, stiffness, incapacitating episodes, or additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups associated with the service-connected nerve disorder.  Indeed, the 30 percent evaluation assigned between May 7, 1997 and October 19, 2000 addresses any symptoms the Veteran may have experienced during that time period.  Therefore, a higher rating under Deluca is not warranted. 

      Extraschedular 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  See also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there is a higher rating available under Diagnostic Code 8515, but the Veteran's disability is not productive of such manifestations.  As such, the available schedular evaluation for the disability is adequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected CTS under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 

Therefore, the Veteran is not entitled to a rating in excess of 30 percent for his service-connected CTS between May 7, 1997 and October 19, 2000.  

In making the several determinations in this matter, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an effective date earlier than May 7, 1997, for the grant of service connection for CTS in the Veteran's right arm, is denied.   

Entitlement to an earlier effective date of December 22, 1999, for the grant of service connection for a scar associated with surgery for the Veteran's service-connected right wrist disorder, is granted subject to laws and regulations pertaining to the award of VA benefits.         

Entitlement to an effective date earlier than October 19, 2000, for the grant of service connection for a left hip strain, and the assignment effective that date of a 10 percent disability evaluation, is denied.     

Entitlement to an effective date earlier than August 21, 2009, for the grant of service connection for right supraspinatus tendonitis with chronic right latissimus dorsi muscle strain, is denied.     

Entitlement to a disability rating in excess of 30 percent, from May 7, 1997 to October 19, 2000, for the Veteran's service-connected right arm CTS, is denied.    


REMAND

The record indicates that the Veteran seeks service connection for a thumb disorder, separate and apart from the service-connected residuals related to the right wrist disorder.  In January 2002, the Veteran filed a service connection claim for a right thumb disorder.  In an unappealed February 2003 rating decision, the RO denied his claim.  In May 2005, the Veteran filed a statement that the RO construed as another claim for service connection for a right thumb disorder.  In a January 2006 rating decision the RO denied the Veteran's claim.  The Veteran filed a NOD to that denial in March 2006, which was received at the RO in April 2006.  A SOC addressing the Veteran's May 2005 claim to reopen his claim for service connection for a right thumb disorder should be issued in response.  See Manlincon, supra.


Accordingly, the case is REMANDED for the following action:

The Veteran should be issued a SOC that addresses his claim to service connection for a right thumb disorder.  All indicated development should be taken in this regard.  The Veteran should be advised of the time period within which to perfect his appeal if he so desires.  38 C.F.R. § 20.302(b) (2011).  The issue should only returned to the Board if a timely appeal is perfected.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


